Citation Nr: 0725833	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  94-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
head injury.

2.	Entitlement to service connection for a seizure 
disorder.

3.	Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant, his mother, an acquaintance "DD", and a cousin 
"P.H."



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active service from September 1979 to 
December 1980.  Although service administrative records list 
1 month and 24 days of prior inactive service, apparently 
pertaining to a period between enlistment and entry into 
active duty, it has not been asserted that this period is in 
any way pertinent to the case.

By way of a rather lengthy procedural background, it is noted 
that, in February and April 1983 written statements, the 
veteran essentially expressed disagreement with a February 
1982 rating determination that denied service connection for 
residuals of a head injury including a seizure disorder.  In 
a February 1985 rating decision, the San Francisco, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) confirmed the denial of service connection for 
residuals of a head injury, including a seizure disorder (it 
was stated therein that appellant had continuously prosecuted 
that claim since 1983).

The veteran subsequently appealed an August 1993 rating 
decision of the VA RO in No. Little Rock, Arkansas, that 
denied his claim for service connection for schizophrenia.  A 
January 1994 personal hearing at the RO was held.

In October 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for service connection for 
schizophrenia to the RO for additional evidentiary 
development.  In March 1999, the veteran testified during a 
personal hearing at the RO.  Following the RO's August 2000 
issuance of a statement of the case regarding the claims for 
service connection for residuals of a head injury and a 
seizure disorder, the veteran submitted a timely appeal.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2006)) became law.  In January 2002, the 
RO notified the appellant that his then-attorney was no 
longer authorized to represent claimants for benefits before 
the VA.  The veteran subsequently appointed as his current 
representative the attorney listed on the title page of this 
REMAND.

In an October 2002 decision, the Board denied the veteran's 
claims for service connection for residuals of a head injury 
and a seizure disorder.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court").  In a 
February 2003 Order, the Court granted a Joint Motion for 
Remand of the Board's October 2002 decision, due to VA's 
heightened duty to assist the claimant under the VCAA, and 
vacated and remanded the case to the Board for readjudication 
consistent with the Joint Motion.

Meanwhile, in December 2003, the Board remanded the veteran's 
claim for schizophrenia (characterized as an acquired 
psychiatric disorder) to the RO for additional evidentiary 
development.

In March 2004, the Board remanded the appellate issues 
involving service connection for residuals of a head injury 
and a seizure disorder for further development and the 
schizophrenia service connection appellate issue to the RO 
for further evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2003 remand directed that, if the April 
2001 VA examiner was unavailable to answer the Board's 
queries, the veteran should undergo new psychiatric and 
neurological examinations regarding his claim for service 
connection for schizophrenia (an acquired psychiatric 
disorder).  In its March 2004 remand, the Board directed that 
the veteran undergo neurological/ neuro-psychological 
examination(s) regarding his claims for service connection 
for residuals of a head injury and seizure disorder.  

But, in the April 2007 supplemental statement of the case 
(SSOC), the RO said it attempted to have the requested 
examination performed in California and Arkansas, but the 
veteran failed to report.  It was noted that it appeared 
that, in September 2006, the veteran was deemed incompetent 
to stand trial and was evidently a mental patient, but the RO 
could not determine where.

However, in a letter dated July 12, 2007, the veteran's 
attorney said that he located the veteran, who was currently 
a patient at the Federal Medical Center, PO Box 1600, in 
Butner, North Carolina, 27509.  The attorney requested that 
the veteran be afforded the required examination conducted 
either by VA or medical facility personnel.

The Board agrees that, in the interest of due process and 
fairness, further efforts should be made to afford the 
veteran the requested examination to determine the etiology 
of any claimed acquired psychiatric disorder, residuals of a 
head injury, and seizure disorder found to be present.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish ratings and effective 
dates for the service connection 
claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 
(2006).  Records of any recent 
treatment at the Federal Medical 
Center should be requested with 
appellant's assistance as needed.

2.	The AMC should contact the 
Federal Medical Center, PO Box 
1600, Butner, North Carolina, 
27509, or other appropriate 
authority, and determine whether 
arrangements can be made to 
schedule the veteran for VA 
examination(s) by a physician and 
medical specialists with the 
appropriate expertise to 
determine the etiology of any 
residuals of a head injury, 
seizure disorder, and acquired 
psychiatric disorder found to be 
present.  If the Federal facility 
has personnel qualified to 
conduct the examinations, that is 
satisfactory or if contract 
examinations are possible, that 
would also be satisfactory.  If 
such examination(s) proves not 
feasible, then the RO/AMC must 
document in writing and associate 
with the claims files all efforts 
expended to afford the appellant 
such examination(s) despite his 
apparent psychiatric 
hospitalization.  If, however, 
such examination(s) is(are) 
feasible, the claims files or 
other appropriate records should 
be made available in accordance 
with applicable privacy 
provisions to and reviewed by the 
examiner(s) in conjunction with 
the examination(s).  All 
indicated tests and studies 
should be accomplished and the 
examiner(s) is (are) requested to 
address the following questions:

a.	Does the veteran have any 
chronic residuals of a head 
injury and, if so, what are 
they?

b.	Does the veteran currently 
have a chronic seizure 
disorder?

c.	Does the veteran currently 
have an acquired psychiatric 
disorder, including 
schizophrenia, or another 
psychotic disorder? 

d.	The examiner(s) should be 
requested to provide an 
opinion concerning the 
etiology of any diagnosed 
residuals of a head injury 
(including a skull fracture) 
and/or seizure disorder 
found to be present, to 
include whether it is at 
least as likely as not 
(i.e., at least a 50-50 
degree of probability) that 
any such residuals of a head 
injury and/or seizure 
disorder noted was (were) 
caused by military service 
(from September1979 to 
December 1980, and including 
the notations in the August 
and September 1980 service 
medical records), or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).  

i.	If either of the 
claimed disorders is 
found to have not been 
incurred during 
military service, the 
examiner(s) should 
express an opinion as 
to the date of onset of 
the claimed residuals 
of a head injury and/or 
seizure disorder.

ii.	In rendering an 
opinion, the 
examiner(s) is (are) 
requested to reconcile 
the opinions expressed 
in the February 1994 VA 
examination report (to 
the effect that the 
veteran had a psychotic 
disorder, not otherwise 
specified (NOS)); the 
January 2000 VA 
examination report and 
March 2000 Addendum (to 
the effect that there 
was a need to rule out 
dementia with psychosis 
due to head trauma); 
the April 2001 VA 
examination report (to 
the effect that the 
veteran had a psychotic 
disorder, NOS); and the 
March 2002 VA 
examination report (to 
the effect that the 
veteran had a seizure 
disorder with autonomic 
features that helped 
obscure the diagnosis). 

iii.	If any other 
examinations or 
diagnostic studies are 
deemed necessary, they 
should be arranged as 
well. 

e.	The psychiatrist and/or 
neurologist is (are) 
specifically requested to 
address the following 
questions:  

i.	If the veteran has a 
diagnosed acquired 
psychiatric disorder, 
does it represent a 
disease process or the 
residuals of an injury?

ii.	Taking into 
consideration the 
evidence incorporated 
in the service medical 
records (from September 
1979 to December 1980) 
and the February 1994, 
January 2000, and the 
April 2001 VA 
examination reports, 
when was the 
psychiatric disorder 
(or disorders) 
incurred?

iii.	If any psychiatric 
disability was incurred 
before September 1979, 
was there a permanent 
increase in disability, 
beyond the natural 
progress of the 
disorder, during a 
period of military 
duty, namely from 
September 1979 to 
December 1980?

iv.	If any diagnosed 
psychiatric disability 
was incurred after 
September 1979, the 
examiner(s) should 
provide an opinion 
concerning the etiology 
of any acquired 
psychiatric disorder 
found to be present, to 
include whether it is 
at least as likely as 
not (i.e., to at least 
a 50- 50 degree of 
probability) that any 
currently diagnosed 
acquired psychiatric 
disorder was caused by 
military service 
(including the findings 
noted in November 1980 
hospitalization report 
regarding the use of 
medication for hearing 
voices), or whether 
such an etiology or 
relationship is 
unlikely (i.e., less 
than a 50-50 
probability).

v.	The examiner(s) is(are) 
particularly requested 
to reconcile the 
opinions expressed in 
the February 1994 VA 
examination report (to 
the effect that the 
veteran had a psychotic 
disorder, not otherwise 
specified (NOS)); the 
January 2000 VA 
examination report and 
March 2000 Addendum 
(that there was a need 
to rule out dementia 
with psychosis due to 
head trauma); the April 
2001 VA examination 
report (to the effect 
that the veteran had a 
psychotic disorder, 
NOS); and the March 
2002 VA examination 
report (to the effect 
that the veteran had a 
seizure disorder with 
autonomic features that 
helped obscure the 
diagnosis).

NOTE: The term "at 
least as likely as 
not" does not mean 
merely within the 
realm of medical 
possibility, but 
rather that the 
weight of medical 
evidence both for and 
against a conclusion 
is so evenly divided 
that it is as 
medically sound to 
find in favor of 
causation as it is to 
find against it.

f.	A complete rationale should 
be provided for all opinions 
expressed.  The examination 
report(s) should contain an 
adequate history, as well as 
clinical findings upon which 
the diagnoses are based.  If 
these matters cannot be 
medically determined without 
resort to mere speculation, 
this should be commented 
upon by the examiner(s) in 
the report(s).  The 
examination report(s) should 
indicate if the examiner(s) 
reviewed the veteran's 
medical records.

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims 
for service connection for 
residuals of a head injury, a 
seizure disorder, and an acquired 
psychiatric disorder.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
attorney should be provided with 
a SSOC.  The SSOC should contain 
notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the 
April 2007 SSOC.  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



